Citation Nr: 1605654	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-31 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bilateral open angle glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1970 to June 1976.

As discussed in detail in the prior May 2014 decision, this appeal comes to the Board of Veterans' Appeals (Board) from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in May 2014, and was remanded for further development.  Specifically, the Board requested updated private records be obtained, and a new VA examination be provided.  Both of these requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Prior to May 2002, the Veteran's vision in the right eye ranged from 20/25 to 20/40, and vision in the left eye ranged from 20/20 to 20/30.

2. As of May 25, 2002, the Veteran's vision in the right eye was equivalent to blindness of one eye, having only light perception.  

3. From May 2002 to February 2006, the visual impairment and visual field defects in the right eye were analogous to anatomical loss of that eye.  However, his left eye vision remained 20/30 or better.  

4. On February 1, 2006, the Veteran demonstrated 20/40 vision in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for service-connected bilateral glaucoma prior to February 1, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code (DC) 6013, 6063 (2015).

2.  The criteria for an increased rating not to exceed 40 percent for service-connected bilateral glaucoma have been met effective February 1, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.79, Diagnostic Code (DC) 6013, 6063 (2015).

3.  The criteria for entitlement to special monthly compensation have been met effective May 25, 2002.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected bilateral open-angle glaucoma.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected bilateral open angle glaucoma has been assigned a 30 percent rating under DC 6080-6078 throughout the period on appeal.  The Veteran has also received temporary total disability ratings on four periods throughout the period on appeal due to surgery for his service-connected disability which required convalesce.  Because the Veteran has already been assigned a total disability rating during these four periods, no higher rating is available.  Accordingly, these four periods will not be further discussed by the Board.

VA regulations provide that open-angle glaucoma should be rated based on the resulting visual impairment.  38 C.F.R. § 4.79.  The regulations also provide detailed charts providing the appropriate rating based on impairment of visual acuity in both eyes, impairment of visual fields in both eyes, and impairment of muscle function.  Id.  In relevant part, the regulations provide that a higher, 40 percent, rating is warranted for:

* Anatomical loss of one eye with vision of 20/40 in the other eye (DC 6063), or
* No more than light perception in one eye with 20/50 vision in the other eye (DC 6064)

As will be discussed, the evidence reflects the Veteran met the criteria for a higher 40 percent rating not earlier than February 2006.

As discussed in detail in the prior May 2014 decision, the Veteran filed his current claim on appeal in December 1999.  In March 2000, the Veteran was provided with a VA examination.  The Veteran reported loss of visual field in his right eye, and trouble with depth perception in both eyes.  Upon examination, constriction of the right eye visual field was noted, but field of vision in the left eye was full.  Additionally, the Veteran's vision was 20/20-2 in the right eye and 20/25-3 in the left.  Therefore, this examiner's report reflects the Veteran had visual field constriction in one eye only, and resulting vision ranging from 20/20 to 20/30 in both eyes.  Accordingly, the criteria for a rating in excess of 30 percent had not been met.  See DC 6080, and 6066.

Following his initial exam, the Veteran continued to receive routine treatment for his bilateral eye disability.  Throughout 2000 he reported worsening of the visual field in his right eye.  However, testing continued to reflect his vision ranged from 20/20 to 20/25 in both eyes.  For example, in July 2000 his private physician noted his right eye visual field was smaller, and advised surgery may be required soon.  However, his vision was noted to be 20/20 in the right eye, and 20/25 in the left.  In December 2000, his private physician noted he had 20/20 vision in both eyes.  Accordingly, despite his complaints of advancing unilateral visual field loss, he did not meet the criteria associated with a rating in excess of 30 percent.

The Veteran underwent glaucoma surgery in the summer of 2001.  Following that surgery, he required restricted activities until approximately August of 2001.  In October 2001, he was noted to have 20/25 vision in his left eye, and 20/40-2 in his right.  Therefore, although he had worsening of vision in his right eye, he still did not meet the criteria associated with a higher rating, because his left eye remained at 20/25.

In January 2002, the Veteran underwent additional eye surgery, and required several months of recuperation.  In April 2002, he was referred to a retina specialist, Dr. S.A., from his private physician due to his "slightly diminished" right eye vision.  In May 2002, this specialist opined the Veteran had central metamorphopsia (visual distortion) in his right eye.  Furthermore, Dr. S.A. opined that due to his right eye visual field constriction, the Veteran was limited to finger count only in his right eye.  His left eye remained normal with vision of 20/30+2.

VA regulations provide that loss of use of one eye, having only light perception, is held to exist when examination reveals perception of hand movements or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(2)(ii)(4).  In this case, Dr. S.A. did not provide an opinion as to the distance the Veteran was able to count fingers.  However, the notation from this specialist indicates the Veteran's right eye visual field constriction resulted in only finger counting, suggests the criteria for loss of use of one eye under VA regulations had been met.  

Furthermore, subsequent medical records further confirm the Veteran experienced loss of visual acuity akin to loss of an eye.  The Veteran underwent additional surgery for this condition in September 2004, but even following surgery persistent loss of right eye visual field was noted.  See e.g. July 2005 letter from Dr. S.T. In a March 2014 disability benefits questionnaire (DBQ), the Veteran's private physician specifically opined the Veteran had blindness of the right eye, and could not see hand motion at 5/200 in the right eye.  Furthermore, in his April 2014 hearing, the Veteran reported he only has sight in one eye, and had no usable vision in his right eye.  See hearing transcript pages 4 and 6.  Based on the foregoing, and affording all benefit of doubt to the Veteran, the evidence reflects the Veteran experienced loss of use of the right eye effective May 2002.

However, despite effective loss of use of the right eye effective May 2002, the criteria for a higher rating has not been established effective that date.  As discussed above, in order to receive a higher 40 percent rating under the schedular criteria based on loss of one eye under the schedular rating criteria, the vision in the other eye must be 20/40 or worse.  

However, in this case the Veteran continued to demonstrate left eye vision of better than 20/40 in April 2002.  For example, the following month Dr. A.G. noted his left eye vision was 20/30+2.  Additionally private medical records from June 2002 note his left eye vision was 20/25.  His left eye vision was again noted to be 20/30 in September 2004 and May 2005, and 20/25 in June 2005 and January 2006.  Therefore, because the Veteran consistently demonstrated left eye vision better than 20/40 throughout this period, the criteria for a higher, 40 percent rating were not met.

On February 1, 2006, the Veteran was provided with a VA examination.  During this examination, visual field constriction of his right eye was again noted, further suggesting the Veteran had loss of use of his right eye.  During this examination, his left eye vision was also noted to be 20/40 for the first time during the period on appeal.  Therefore, the criteria for a higher, 40 percent rating, based on loss of vision in one eye, and vision of 20/40 on the other eye, have been met effective February 1, 2006, the date of examination.  38 C.F.R. § 4.79, DC 6063.  Accordingly, to this limited extent, the Veteran's appeal is granted, and a rating not to exceed 40 percent is awarded effective February 1, 2006.  

The evidence does not establish the Veteran met the criteria associated with a rating in excess of 40 percent at any point during the period on appeal.  Under DC 6063, providing ratings as analogous to anatomical loss of one eye, a higher 50 percent rating is warranted if vision in the other eye is 20/50.  The evidence does not establish the Veteran experienced vision in his left eye of 20/50 at any point during the period on appeal.  Instead, his left eye vision was noted to range from 20/20 to 20/40.  In both the March 2014 DBQ submitted from the Veteran's private physician and his July 2014 VA examination, the reviewing examiners opined visual acuity in the left eye was 20/40 or better.  Therefore, the evidence does not establish he met the criteria associated with a rating in excess of 40 percent at any point during the period on appeal.

The Board has also considered whether a higher or separate rating is warranted for other DCs related to diseases of the eye, however the evidence does not establish such a rating is warranted.  The Veteran's medical records do not contain any mention of incapacitating episodes, malignancies, of loss of visual field in the left eye.  Accordingly, separate or higher ratings based on other DC are not warranted.  38 C.F.R. § 4.79.

A note under DC 6063 advises entitlement to special monthly compensation under  38 C.F.R. § 3.350 should also be considered.  This regulation provides that special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for blindness of one eye having only light perception.  38 C.F.R. § 3.350(a).  As discussed above, blindness of one eye, having only light perception will be held to exist when perception of counting fingers cannot be accomplished at 3 feet.  When affording all benefit of the doubt to the Veteran, the evidence reflects he experienced loss of use of right eye, having only light perception, effective May 2002, as discussed in detail above.  Therefore, entitlement to special monthly compensation for loss of one eye under 38 U.S.C.A. § 1114(k) is granted effective May 25, 2002, the date of his evaluation by specialist Dr. S.A.

In summary, entitlement to special monthly compensation for the loss of use of one eye under 38 U.S.C.A. § 1114(k) is granted effective May 25, 2002.  The Veteran's appeal for a rating in excess of 30 percent prior to February 1, 2006 is denied.  Entitlement to a rating not to exceed 40 percent for service-connected bilateral glaucoma is granted effective February 1, 2006.

In reaching these conclusions, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In considering an extraschedular rating, the Board has specifically contemplated the October 2007 letter from Dr. S.A. suggesting the Veteran's disability is worse than reflected in the schedular criteria.  Specifically, Dr. S.A. stated, "The combination of his visual acuity, visual field deficits, surface disease, and diplopia combine to substantially impair his visual functioning.  The impairment to his visual functioning as a result of these multiple factors I believe is greater than what one would expect based purely on his visual acuity and visual field testing."  However, as discussed above, the Board has already afforded full benefit to the Veteran and treated his right eye as analogous to anatomical loss since February 2006.  Therefore, during the period when Dr. S.A. wrote this letter, the Board already treated the Veteran's right eye as if he suffered anatomical loss.  Because the Board has treated the Veteran as having loss of vision in his right eye, no higher impairment for the right eye could be contemplated under the rating criteria.  Because the full benefit has already been given to the Veteran, and serves as the basis of the increased ratings awarded above, the Board finds referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges the issue of entitlement to TDIU has been raised by the evidence.  For example, in the March 2014 DBQ submitted from the Veteran's private physician, Dr. K.D., the physician opined the Veteran's service-connected bilateral eye disability left him disabled.  However, the evidence reflects the Veteran continues to be employed on a full-time basis.  As recently as June 2014, while receiving VA treatment he reported he was still employed on a full-time basis by the US Postal Service.  Because the Veteran continues to be employed, the Board finds that Rice is inapplicable.



Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
At the time of the Veteran's initial claim in 1999, the Veterans Claims Assistance Act was not in effect.  Regardless, he was still sent a letter in December 1999 informing him that private medical records had been requested.  Then, because the RO failed to recognize his statement as a notice of disagreement, he was sent a VCAA complaint letter in June 2002 and then again in September 2005 when he re-filed his claims.  Although these letters were not provided prior to the RO's initial June 2001 adjudication, this issue has been readjudicated several times by the RO, after completion of the notice requirements.  Therefore, under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In April 2014, the Veteran was provided with a hearing before the undersigned Veteran's law judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed eye disability, specifically regarding current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.






ORDER

Entitlement to a rating in excess of 30 percent for service-connected bilateral glaucoma prior to February 1, 2006 is denied.

Entitlement to a rating not to exceed 40 percent for service-connected bilateral glaucoma is granted effective February 1, 2006, subject to the laws and regulations governing the award of monetary benefits.
  
Entitlement to special monthly compensation for loss of one eye under 38 U.S.C.A. § 1114(k) is granted effective May 25, 2002, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


